925 F.2d 1467
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Miller H. WELLS, Jr., Petitioner-Appellant,v.Stephen T. SMITH, Respondent-Appellee.
No. 90-5254.
United States Court of Appeals, Sixth Circuit.
Jan. 22, 1991.

Before KRUPANSKY, RALPH B. GUY, Jr. and SUHRHEINRICH, Circuit Judges.

ORDER

1
This pro se appellant has filed a petition for reconsideration of this court's November 21, 1990, order affirming the district court's dismissal of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.


2
Upon review of Wells's petition, we find that his argument contains merit and that he has established that he appealed the denial of his Rcr 11.42 motion to the courts of Kentucky.  Thus, federal consideration of his ineffective assistance of counsel claim is not barred.    See United States v. Hill, 688 F.2d 18, 21 (6th Cir.)  (per curiam), cert. denied, 459 U.S. 1074 (1982) (Sec. 2255 case).  However, we affirm the dismissal of that claim for reasons other than those stated by the district court.    See Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 216 (6th Cir.1985) (per curiam).  Wells fails to demonstrate any facts indicating that counsel's representation fell below an objective standard of reasonableness and that there was a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding would have been different.    See Strickland v. Washington, 466 U.S. 668, 687 (1984).


3
We affirm the dismissal of Wells's remaining claims for the reasons stated by the district court.


4
Accordingly, the petition for reconsideration is granted, and the district court's order dismissing his petition for a writ of habeas corpus is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.